Exhibit 99.2 SWISS RE FINANCIAL PRODUCTS CORPORATION 55 East 52nd Street New York, New York 10055 Fax: (917) 322-7201/Phone: (212) 407-7322 DATE: June 29, 2007 TO: The Bank of New York, not in its individual capacity but solely as Trusteeof the Supplemental Interest Trust for CWALT, Inc. Alternative Loan Trust 2007-16CB (the “Trustee”) (“Party B”) 101 Barclay Street, 4W, New York, New York 10286, Attention: Corporate Trust Administration,] CWALT, Series 2007-16CB FROM: Swiss Re Financial Products Corporation (“Party A”) RE: CORRIDOR TRANSACTION – Class 1-A-2Certificates Our Reference Number: 1527723 Dear Sir or Madam: The purpose of this letter agreement is to confirm the terms and conditions of the Transaction entered into between The Bank of New York, not in its individual capacity but solely as Trusteeof the Supplemental Interest Trust for CWALT, Inc. Alternative Loan Trust 2007-16CB, Mortgage Pass-Through Certificates, Series 2007-16CB and Swiss Re Financial Products Corporation (each a “party” and together “the parties”) on the Trade Date specified below (the “Transaction”). This letter agreement constitutes a “Confirmation” and the definitions and provisions contained in the 2efinitions (the “Definitions”) as published by the International Swaps and Derivatives Association, Inc., (“ISDA”) are incorporated into this Confirmation. In the event of any inconsistency between the Definitions and this Confirmation, this Confirmation will govern.This Confirmation will be governed by and subject to the terms and conditions which would be applicable if, prior to the Trade Date, the parties had executed and delivered an ISDA Master Agreement (Multicurrency-Cross Border), in the form published by ISDA in 1992 (the “Master Agreement”), with the attached Schedule B as the Schedule to the Master Agreement and the modifications provided below (collectively, the “Agreement”). In the event of any inconsistency between the provisions of the Master Agreement and this Confirmation and the attached Schedule B, this Confirmation will govern. Other capitalized terms used herein (but not otherwise defined) shall have the meaning specified in that certain Pooling and Servicing Agreement, dated as of June 1, 2007 (the “Pooling and Servicing Agreement”), among CWALT, Inc., as depositor, Countrywide Home Loans Servicing LP., as master servicer, Countrywide Home Loans, Inc., as a seller, Park Granada LLC, as a seller, Park Monaco Inc., as a seller, Park Sienna LLC, as a seller, and The Bank of New York, as trustee. In this Confirmation “Party A” means Swiss Re Financial Products Corporation and “Party B” means The Bank of New York, not in its individual capacity but solely as Trustee of the Supplemental Interest Trust for CWALT, Inc. Alternative Loan Trust 2007-16CB. 1 1.This Confirmation evidences a complete binding agreement between the parties as to the terms of the Transaction to which this Confirmation relates.In addition, each party represents to the other party and will be deemed to represent to the other party on the date on which it enters into a Transaction that (absent a written agreement between the parties that expressly imposes affirmative obligations to the contrary for that Transaction): (i) Principal.In the case of Party A, and Party B it is acting as principal and not as agent when entering into the Transaction. (ii) Non-Reliance.In the case of both parties, it is acting for its own account, it has made its own independent decisions to enter into the Transaction and as to whether the Transaction is appropriate or proper for it based upon its own judgment and upon advice from such advisors as it has deemed necessary.It is not relying on any communication (written or oral) of the other party as investment advice or as a recommendation to enter into the Transaction; it being understood that information and explanations related to the terms and conditions of the Transaction shall not be considered investment advice or a recommendation to enter into the Transaction.No communication (written or oral) received from the other party shall be deemed to be an assurance or guarantee as to the expected results of that Transaction. (iii) Evaluation and Understanding.It is capable of evaluating and understanding (on its own behalf or through independent professional advice), and understands and accepts, the terms, conditions and risks of the Agreement and the Transaction.It is also capable of assuming, and assumes, the financial and other risks of the Agreement and the Transaction. (iv) Status of Parties.The other party is not acting as an agent, fiduciary or advisor for it in respect of that Transaction. 2.The terms of the particular Transaction to which this Confirmation relates are as follows: Notional Amount: The amount set forth on the attached Amortization Schedule, Schedule A Trade Date: June 4, 2007 Effective Date: July 25, 2007 Termination Date: June 25, 2011 Fixed Amounts: Fixed Rate Payer: Party B; provided that the payment of the Fixed Amount to Party A shall be made on behalf of Party B by Deutsche Bank Securities Inc. from the proceeds of the sale of the Certificates. Fixed Rate Payer Payment Date: June 29, 2007 Fixed Amount: USD 84,000 2 Floating Amounts: Floating Rate Payer: Party A Cap Rate: 5.60% Floating Rate Payer Period End Dates: The 25th day of each month, using No Adjustment. Floating Rate Payer Payment Dates: Two (2) Business Days prior to each Period End Date, commencing on August 23, 2007 Floating Rate Option: USD-LIBOR-BBA; provided, however, that if the Floating Rate determined from such Floating Date Option for any Calculation Period is greater than 9.10% then the Floating Rate for such Calculation Period shall be deemed to be 9.10% Designated Maturity: One month Spread: None Floating Rate Day Count Fraction: 30/360 Reset Dates: The first day of each Calculation Period. Compounding: Inapplicable Business Days for payment: New York Calculation Agent: Party A; provided, however, that if an Event of Default occurs with respect to Party A, then Party B shall be entitled to appoint a financial institution which would qualify as a Reference Market-maker to act as Calculation Agent (such financial institution subject to Party A’s consent). 3.
